Citation Nr: 1449728	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-27 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee lateral release and medial reefing with degenerative arthritis (left knee disability). 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder secondary to service-connected left knee disability.

3.  Entitlement to service connection for a right knee disorder secondary to service-connected left knee disability. 

4.  Entitlement to service connection for a left knee disorder, described as status post meniscectomy, anterior cruciate ligament (ACL) reconstruction, and internal degenerative changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO in Boise, Idaho.

In January 2012, the Veteran testified at a hearing before Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In May 2013, the Board remanded the appeal to provide the Veteran with a videoconference hearing before a Veterans Law Judge of the Board, as previously requested by the Veteran, according to his representative.  See April 2012 VA Form 646.  However, the Veteran subsequently withdrew his hearing request in a written statement.  See July 2014 Statement in Support of Claim.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

The Board notes that during the course of this appeal and at the January 2012 DRO hearing, the Veteran has maintained that his right knee condition was caused by his service-connected left knee disability.  See February 2010 Claim, October 2011 VA Form 9, and January 2012 DRO Hearing Transcript at 9.  Therefore, the issue of service connection for the right knee has been recharacterized as shown on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that-with the exception of a July 2014 Statement in Support of Claim and an October 2014 Informal Hearing Presentation-they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for a right knee disorder secondary to service-connected left knee disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In February 2012, the RO issued a rating decision, and supplemental statement of the case, denying service connection for a left knee disorder, described as status post meniscectomy, anterior cruciate ligament (ACL) reconstruction, and internal degenerative changes; the Veteran was notified of this denial on February 24, 2012.

2.  The Veteran did not file any notice of disagreement (NOD) or a substantive appeal (VA Form 9) concerning the denial of his claim for service connection for a left knee disorder, described as status post meniscectomy, anterior cruciate ligament (ACL) reconstruction, and internal degenerative changes.

3.  In a final decision issued in November 2006, the RO denied service connection for a right knee disorder.

4.  Evidence added to the record since the final November 2006 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disorder.

5.  For the entire appellate period, the Veteran's left knee lateral release and medial reefing with degenerative arthritis has resulted in reduced range of motion that includes normal extension and flexion to no less than 90 degrees with degenerative or traumatic arthritis documented on imaging studies; but has not been productive of locking; ankylosis, subluxation, lateral instability; impairment of the tibia or fibula, genu recurvatum, dislocation or removal or the semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal for entitlement to service connection for a left knee disorder, described as status post meniscectomy, anterior cruciate ligament (ACL) reconstruction, and internal degenerative changes, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.204, 20.301, 20.302, 20.303, 20.304, 20.305, 20.306 (2014).

2.  The November 2006 rating decision that denied the Veteran's claim of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2014)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder secondary to service-connected left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  For the entire appeal period, the criteria for entitlement to rating in excess of 10 percent for left knee lateral release and medial reefing with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5010-5260 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Left Knee Service Connection Claim - Dismissal

An appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent).  38 C.F.R. § 20.200.

An NOD must be filed within one year from the date of mailing of notice of the determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  As a general rule, a substantive appeal must be filed within sixty days from the date that the agency of original jurisdiction (which, here, was the RO) mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302 .

If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final and binding on the veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  Once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108.

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303.  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31, the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303(b), 20.304.

The formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme which requires the filing of both an NOD and a formal appeal (VA Form or equivalent statement).  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he or she is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.

In this case, the facts are not in dispute.  In a February 2012 rating decision, the RO initially adjudicated and denied the Veterans claim for service connection for a left knee disorder, described as status post meniscectomy, anterior cruciate ligament (ACL) reconstruction, and internal degenerative changes.  The Veteran was notified of this decision in a February 24, 2012 letter.  The Veteran did not file a timely NOD within a year of that decision.  Review of the record reveals that there is no communication from the Veteran or his representative at any point subsequent to the February 2012 rating decision indicating any disagreement with or intent to appeal the denial of the claim.  Simply put, no NOD or substantive appeal to the issue of entitlement to service connection for a left knee disorder, described as status post meniscectomy, anterior cruciate ligament (ACL) reconstruction, and internal degenerative changes, has been filed.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Because no NOD or substantive appeal has been filed with respect to the claim for service connection for a left knee disorder, described as status post meniscectomy, anterior cruciate ligament (ACL) reconstruction, and internal degenerative changes, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.

Therefore, the Veteran's claim for service connection for a left knee disorder, described as status post meniscectomy, anterior cruciate ligament (ACL) reconstruction, and internal degenerative changes is dismissed as a matter of law.  Accordingly, the regulatory notice and duty to assist provisions do not apply.  Manning v. Principi, 16 Vet. App. 534 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  These provisions do not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

II.  Right Knee Service Connection Claim - New & Material Evidence

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right knee disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

In a November 2006, the RO denied the Veteran's claim for service connection for a right knee disorder.  The evidence considered in connection with such decision includes the Veteran's service treatment records and VA treatment records from 2006.  The Veteran claimed to have injured his right knee in service when he jumped off of some military equipment.  However, the RO determined that service treatment records were silent for any complaints of, treatment for, or diagnoses related to any right knee injury; that the Veteran's separation examination was also silent as to any right knee issues; and that VA treatment records showed complaints of right knee pain but revealed no evidence of a chronic, disabling right knee disability related to service.  Therefore, the RO denied service connection for a right knee disorder.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

On November 7, 2006, the Veteran was advised of the decision and his appellate rights.  However, the Veteran did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2014).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2014)].  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the November 2006 rating decision includes more recent VA treatment records, private medical records, and statements by the Veteran, including the testimony of the Veteran at hearing before a Decision Review Officer (DRO) at the RO in January 2012.  The Board finds that the evidence received since the November 2006 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating such claim.

In this regard, the RO previously denied the Veteran's claim for service connection for a right knee disorder on the basis that there was no evidence showing that he had a right knee disability that was related to his duty military service.  Evidence received since the November 2006 rating decision includes testimony from the Veteran at the January 2012 hearing that his right knee problem has been caused by his service-connected left knee disability; specifically, by the Veteran's tendency to rely more on his right leg than his left because of his service-connected left knee disability.  Additionally, he has stated that his right knee started bothering him about 5 years ago because he began using his right knee more than his left knee.  See February 2012 VA examination.  These statements, which are presumed to be credible, constitute a new theory of entitlement to service connection and also new and evidence that suggests that the Veteran's right knee condition may have been caused or aggravated by his service-connected left knee disability.  Such evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder as secondary to his service-connected left knee disability.  Accordingly, the claim for service connection is reopened.

III.  Left Knee Increased Rating Claim - VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in February 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter in March 2010.  The letter provided information as to what evidence was required to substantiate his increased rating claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Accordingly, no further development is required with respect to the duty to notify.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  
Also of record and considered in connection with the claim on appeal is the transcript of the Veteran's January 2012 DRO hearing, along with statements provided by the Veteran and by his representative, on his behalf.  Additionally, the Board notes that neither the Veteran nor his representative has identified any additional, outstanding records that have not been requested or obtained.  Thus, the Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required.

The Veteran was afforded VA examinations in March 2010 and February 2012.  The Veteran has not alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left knee disability, as they include an interview with the Veteran and full examination addressing the relevant rating criteria.  In response to the Veteran allegation that his knee pain increased in statements included in his October 2011 VA Form 9, the Veteran was examined again in February 2012.  The Veteran has not alleged a worsening of his service-connected left knee disability since the February 2012 VA examination.  In this regard, while he has claimed that such disability is worse than the currently assigned rating, he has not contended that the conditions have increased in severity since his most recent VA examinations.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  

Additionally, in January 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO, DRO, or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the January 2012 hearing, the DRO enumerated the issues on appeal, including the claim for an increased rating for left knee disability.  With respect to that claim, information was solicited regarding the nature and severity of the Veteran's left knee symptoms.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the increased rating claim based on the current record.

In May 2013, the Board remanded the appeal for the sole purpose of providing the Veteran with a videoconference hearing before a Veterans Law Judge of the Board because his representative indicated that the Veteran made such a request during the course of the appeal.  See April 2012 VA Form 646.  In May 2014, the AOJ scheduled the Veteran was scheduled for a Board hearing.  However, in July 2014, the Veteran withdrew his hearing request in a written statement.  See July 2014 Statement in Support of Claim.  Therefore, based on the foregoing, the Board finds that the AOJ has substantially complied with the May 2014 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to his claim for an increased rating of his service-connected left knee disability.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his increased rating claim.

IV.  Left Knee Increased Rating Claim - Analysis

The Veteran seeks an evaluation in excess of 10 percent for his left knee disability.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 .

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, the Veteran's left knee disability has been characterized as left knee lateral release and medial reefing with degenerative arthritis and the rating has been assigned under Diagnostic Codes (DC) 5010-5260, the diagnostic codes for traumatic arthritis and limitation of flexion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under DC 5010, arthritis due to trauma and substantiated by X-ray findings must be evaluated under DC 5003, as degenerative arthritis.  DC 5003, in turn, states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved (here, DC 5260 and 5261).  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion is noncompensable, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  Id., Note 1.

Under DC 5260, a noncompensable evaluation is warranted when flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Under DC 5261, a noncompensable evaluation is warranted when extension is limited to 5 degrees; a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation is for assignment when extension is limited to 15 degrees.  

Normal range of motion of the knee is 0 to 140 degrees of extension to flexion. 38 C.F.R. § 4.71a, Plate II (2014).

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under DC 5260 and DC 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2013).

Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when mild and 20 percent when moderate. 38 C.F.R. § 4.71a, DC 5257.

In addition VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under DC 5260 or 5261 and for instability under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 9-98, General Counsel held that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The most persuasive evidence in the record includes the reports of VA examinations conducted in March 2010 and February 2012.  This evidence establishes that the Veteran's has osteoarthritis of the left knee with flexion was limited to 90 or 105 degrees, at worst, and extension was to zero degrees, without recurrent subluxation or lateral instability, ankylosis, impairment of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  These findings are indicative of a level of impairment consistent with no more than the current 10 percent rating throughout the course of the appeal.

On March 25, 2009, the Veteran attended a yearly orthopedic check at VA for his left knee disability.  The Veteran reported that he was not experiencing much pain, although his left knee did ache; that his left knee had "decent stability"; and that he was able to do most everything he needs to do.  The VA physician's assistant noted the Veteran's history left knee surgeries and indicated that the Veteran had a "bony island and a distal femur of the left side."  Examination revealed a normal gait, range of motion from 0 to 120, a stable joint, and evidence of old arthrotomies but no varus or valgus present.  X-rays taken one month prior showed moderate degenerative arthritis of all three compartments of the left knee.  The resulting impression was increasing degenerative arthritis of the left knee relatively asymptomatic, at present; and bony island left distal femur, unchanged.

On December 27, 2009, the Veteran received VA treatment for his left knee.  During this visit, the Veteran reported chronic aching and pain in the left knee, less pain in the right knee, and sharp pain when going up and down hills.  Examination revealed a normal gait, stable joint, range of motion from -3 to 95 degrees, osteophytic lipping medially, and a positive patellar grind test.  X-rays showed considerable chondral patellar wear and medial joint wear of the left knee.  The Veteran was assessed with increasing osteoarthritis in the left knee with some impingement in the range of motion and increasing pain.  

A March 2010 VA examination report reflected the Veteran's complaints of progressive worsening of his left knee disability, including complaints of giving way, instability, pain, stiffness, decreased speed of motion in both joints, but no episodes of dislocation, subluxation, or locking.  The Veteran also reported weekly flare-ups of joint disease of moderate severity which last for hours and are triggered by activity, climbing stairs, and cold weather, among other things.  The Veteran also disclosed his intermittent use of a cane to assist with ambulation and indicated that he could stand for up to one hour and walk more than a quarter but less than a whole mile.  Although examination revealed that the Veteran has crepitus in both knees, there was no clicking, snapping, grinding, instability, patellar or meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  The examiner also noted the Veteran's antalgic gait.  With respect to the left knee, there was objective evidence of pain with active motion.  Left knee flexion was found from 0 to 125 degrees, and extension was normal.  Although there was objective evidence of pain following repetitive motion, there was no additional limitation in range of motion after three repetitions.  There was no joint ankylosis.

On April 27, 2011, the Veteran sought VA treatment for increasing knee pain in both knees.  X-rays taken within the past year and a half reviewed showed osteoarthritis.  The VA physician's assistant, who examined the Veteran previously in December 2009, indicated that examination of the Veteran's knees was unchanged, noting some varus of the left knee and tenderness of the medial joint.  The Veteran was assessed with bilateral osteoarthritis knees and treated with steroid injection to both knees.

In his October 2011 VA Form 9, the Veteran alleged that he experiences a feeling of instability, that he has to be on guard for knee buckling, that on several occasions his knee has given out and has ended up on the ground, that he has to use a hand rail to climb stairs, and that his knee pain had increased since the time of his last examination.  See October 20101 VA Form 9.

On October 20, 2011, the Veteran sought VA treatment for complaints of increasing symptoms and pain of his left knee by the same VA physician's assistant who evaluated him in December 2009 and April 2011.  Examination of the left knee revealed range of motion from 0 to 130 degrees, stable joint, varus, minimal effusion, tenderness of the medial joint with osteophytic lipping, and positive patellar grind test.  The Veteran was assessed with increasing osteoarthritis of the left knee with increasing symptoms and treated with a steroid injection.

In January 2012, the Veteran testified at a hearing before a DRO.  The Veteran stated that his left knee gives out and he falls, that he doesn't trust his knee when walking on it, that it feels unstable, and that he babies his left leg by relying more on his right leg to hold him up, that his knees ache constantly, and that he can't stand for 18 hours at a time like he used to.  See January 2012 Hearing Transcript at 4-9.

In February 2012, the Veteran was afforded another VA examination of his knees.  As part of his medical history, the Veteran reported, for the first time on record to VA, that he underwent surgery for his left knee in 2003 after sustaining an acute on-the-job work injury.  The VA examiner acquired and reviewed the medical records related to the treatment of the Veteran's left knee for the 2003 work accident.  

As related to his current complaints, the Veteran stated that his left knee was "untrustable," that it has caused him to fall while fishing, and that he last received orthopedic treatment at VA for his knee in October 2011.  The Veteran disclosed that he does not experience flare-ups impacting the function of his knee or lower leg.  Left knee flexion was found from 0 to 105 degrees, with objective evidence of painful motion at 90 degrees.  Left knee extension was found to end at 0 degrees, with no objective evidence of painful motion.  After repetitive testing, there was no additional loss of range of motion in the left knee, as flexion was found from 0 to 105 degrees and extension ended at 0 degrees.  As for functional impairment, the examiner noted only that the Veteran had less movement than normal in both knees, pain on movement in the left knee, and disturbance of locomotion in the left knee.  The examiner further noted pain on palpation in the left knee and normal muscle strength on left knee flexion and extension.  Joint stability was normal for the Veteran's left knee on testing for anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability (through application of valgus/varus pressure).  Additionally, no patellar subluxation or dislocation or meniscal conditions were found.  The examiner also observed old knee scars from prior surgeries, which were not painful, unstable, and whose total area was less than 6 square inches.  Finally, the examiner indicated the Veteran's occasional use of a cane and documented the Veteran's knee arthritis.

Significantly, the examiner opined that certain residuals of the Veteran's 2003 left knee accident and treatment were not related to his service-connected left knee injury.  The examiner explained that the Veteran had acutely injured his knee in a 2003 accident at the Veteran's job which involved working with troubled youth.  The Veteran was involved in an altercation with a youth while on the job and suffered a clear acute left knee injury (torn medial and lateral meniscus and torn ACL), which required two surgeries.  Although the VA examiner stated that the Veteran's knee arthritis should be attributed only to the 2003 work-injury accident and is not service-related, the Board has considered the Veteran's left knee complaints, symptoms, and diagnoses of left knee arthritis in this decision, as the Veteran has already been service-connected for such condition.

Throughout the appeal period, there has been evidence of left knee osteoarthritis, with symptoms of pain and painful motion.  The Board observes that range of motion testing conducted from 2009 to 2012, consistently revealed full extension of 0 degrees at most with some limitation of flexion, at worst reported to 95 degrees in 2009 and to 105 degrees (or to 90 degrees with objective evidence of painful motion) in February 2012, with better readings of 125 and 130 degrees made in 2010 and 2011, respectively.

Range of motion findings made throughout the appeal period have not technically met the criteria for a noncompensable (i.e., 0 percent) rating under codes 5260 or 5261, much less the requirements for a compensable 10 percent rating under those codes.  The range of motion findings do not even arguably meet the criteria for the assignment of a 20 percent rating under codes 5260 or 5261, as there is no clinical evidence on file showing that his left knee flexion is limited to 30 degrees and no evidence of any limitation of extension.  Essentially, a disability rating of 10 percent has been assigned and is warranted in the case in light of evidence indicative of arthritis with painful motion, and functional loss due to pain, as explained in the March 2010 rating decision and November 2011 statement of the case.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-208 (1995).

Even giving full consideration to the Veteran's complaints of pain on motion, a disability rating higher than 10 percent is not warranted for the left knee disability under 38 C.F.R. §§ 4.40 , 4.45, 4.59, and with consideration of the DeLuca and Mitchell factors.  A higher compensation is not warranted under these provisions because there is no persuasive evidence of significant additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the currently assigned 10 percent.  The March 2010 VA examiner noted the Veteran's complaints of stiffness, decreased speed of motion and weekly flare-ups of moderate severity and his antalgic gait, and the Veteran indicated that he used a case intermittently but could stand for up to one hour and walk more than a quarter but less than a whole mile.  The February 2012 VA examiner acknowledged that the Veteran had functional impairment in his left knee of less movement than normal, pain on movement, and disturbance of locomotion, but no issues excess movement, weakened movement, excess fatigability, welling, deformity, incoordination, atrophy, instability, or interference with sitting, standing, or weight-bearing.  Additionally, the Veteran denied having flare-ups that impact the function of his knee during the February 2012 VA examination.  Regarding the aforementioned findings of functional loss or impairment, the Board finds that his left knee disability is not productive of functional loss as contemplated by the case law discussed above to such a degree as would require a rating increase above 10 percent.

The Board acknowledges that the March 2010 and February 2012 VA examination reports indicated that pain on motion was present on testing.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned 10 percent evaluation contemplates the effects of the Veteran's manifestations of pain on activity and motion, as well as at rest.  Therefore, an increased evaluation for the left knee based upon pain and functional impairment is not warranted for any portion of the appeal period. 38 C.F.R. § 4.40 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the Veteran is already receiving the appropriate amount of compensation for the extent of his left knee limited motion, pain, and functional impairment based on the DeLuca and Mitchell factors.

In addition, the probative medical pertinent to the appeal period does not reflect that the Veteran's left knee disability has been productive of subluxation or instability.  The March 2012 VA examination report showed no clicking, snapping, grinding, or instability of the left knee.  The February 2012 VA examiner found no knee joint stability and no patellar subluxation or dislocation or meniscal conditions were found.  Consistently, there have been no objective indications of instability, recurrent subluxation or dislocation on repeated testing.  The Board has considered the allegations of the Veteran concerning his left knee instability, however the Board does not credit these allegations as they are unsupported by the credible and highly probative objective medical evidence showing a lack of joint instability due to his service-connected left knee disability, particularly the March 2010 and February 2012 VA examination reports.  Therefore, the Board finds that a separate or increased evaluation is not warranted under 38 C.F.R. § 4.71a, DC 5257; see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

In turning to the remaining Diagnostic Codes, the Board notes that a disability rating under Diagnostic Code 5256 would not apply in this case because the pertinent medical evidence of record has not shown that there is ankylosis of the left knee.  With regard to Diagnostic Code 5258 (rating criteria for dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint) and Diagnostic Code 5259 (removal of cartilage, semilunar, symptomatic), the evidence fails to reveal such impairment.  Finally, there is no evidence of impairment of the tibia and fibula or genu recurvatum and, as such, Diagnostic Codes 5262 and 5263, respectively, are inapplicable.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal should be rated higher than the currently assigned 10 percent.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this regard, the Veteran is generally competent to report his subjective symptoms relating to the left knee.

Lay reports of symptoms and history associated with left knee disability have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with the left knee condition is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the knee disability.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of the evidence).

The Board has also considered whether a separate evaluation is warranted for left knee scar, mentioned in records including the February 2012 VA examination report.  Under DC 7801, various ratings are warranted for scars other than the head, face, or neck, that are deep and nonlinear, depending on the total area affected; a 10 percent rating is warranted for such a scar affecting an area of at least 6 square inches (39 sq. cm.).  Under DC 7802, a 10 percent rating is warranted when a superficial and nonlinear scar covers an area or areas of 144 square inches (929 sq. cm) or greater.  Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Under DC 7805, other scars, or scars evaluated under DC 7801, 7802, and 7804, are rated based on their disabling effects under an appropriate diagnostic code.

The Board acknowledges that the Veteran has at least one scar in the left knee area, resulting from surgery.  However, there is no indication that the scar or scars have been productive of symptomatology warranting a compensable evaluation under codes 7801 through 7805, during any portion of the appeal period.  No one scar or even group of scars has been reported as deep and nonlinear affecting an area of 6 inches or more, superficial and nonlinear affecting an area of at least 144 square inches or more, unstable or painful, or causing other disabling effects.

Essentially, the evidence fails to show that a rating in excess of 10 percent is warranted under any potentially applicable diagnostic code.  As discussed herein, the Board has considered whether higher ratings might be warranted for any period of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the evidence does not demonstrate a worsening of the Veteran's left knee disability warranting the assignment of either a separate or higher rating.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the service-connected left knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.§ 3.321(b)(1) (cited in the May 2010 SOC).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the left knee disability at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the left knee.

Under these circumstances, the Board finds that, as the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this matter for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  In this case, the Veteran disclosed during the February 2012 VA examination that he retired in 2010 due to a myocardial infarction, or heart attack.  See also January 2012 DRO Hearing Transcript at 7 (discussing generally the 2010 heart attack).  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.



ORDER

The appeal for service connection a left knee disorder, described as status post meniscectomy, anterior cruciate ligament (ACL) reconstruction, and internal degenerative changes, is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened, and the appeal is granted to this extent only.

A rating in excess of 10 percent for left knee lateral release and medial reefing with degenerative arthritis is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With respect to the claim for service connection for a right knee disorder, the Veteran has maintained that his right knee condition was caused by his service-connected left knee disability.  See February 2010 Claim, October 2011 VA Form 9, and January 2012 DRO Hearing Transcript at 9.  Specifically, he has claimed that his right knee started bothering him about 5 years ago because he began using his right knee more than his left knee.  See February 2012 VA examination.

Although the Veteran has been afforded VA examinations in March 2010 and February 2012, these VA examination reports do not include an opinion as to whether the Veteran's claimed right knee condition was aggravated by his service-connected left knee disability.  Once VA provides an examination for a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is required in order to afford the Veteran a VA examination so as to determine whether the Veteran's right knee condition was secondarily caused or aggravated by the Veteran's service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his right knee condition since service.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed right knee condition.  The examiner should answer the following questions:

A.  Does the Veteran have a right knee condition, to include osteoarthritis?

B.  Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the Veteran's right knee condition (a) was caused, or (b) has been aggravated (worsened beyond the natural progression) by his service-connected left knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.  

The examiner should address the Veteran's statements that he began experiencing right knee issues about 5 years ago after he started using his right knee more than his left knee because of his service-connected left knee disability.  The examiner should also address, if pertinent, whether the Veteran's 20 history of work in heavy construction and work with troubled youth placed significant wear on his right knee, as indicated by the February 2012 VA examiner.

A complete rationale for all opinions should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


